Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 21, 25-32, 36-43 and 47-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to providing carbon offsets. 
Claims 21, 25-32, 36-43 and 47-49 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 21, 25-32, 36-43 and 47-49 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 21, 32, 43 recite receiving data associated with vehicle trips, analyzing the data, calculating carbon offset. 
The limitation of receiving and predicting covers “Mental Process”. That is, other than reciting a computing device, nothing in the claim element precludes the step from practically been performed in the human mind or by using pen and paper, i.e., to determine carbon offset based on collected user data, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers steps that can be performed by human mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computing device for receiving data and analyzing data. The claims as a whole merely describe how to generally apply the concept of making a prediction. The computing device (computer) in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving data and analyzing data). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself


Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a computing device and sensors. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. These are limitations toward receiving (gathering data), identifying data, performing data analysis, and making a determination based on the result of the analysis (calculating amount of offset). Receiving data, performing data analysis and returning results is a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014).  As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 25-31, 36-42, 47-49 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 25-31, 36-42, 47-49, are patent ineligible. Hence, claims 21, 25-32, 36-43 and 47-49 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29, 32-40, 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over  Dembo et al. (US 2013/0246133 A1) and further in view of Jenkins (US 2008/0059206 A1).
Claims 21, 32, 43:
Dembo teaches receiving, by a computing device, a trip data defining occurrence of a vehicle trip by a user in a vehicle (driving data); receiving operating parameter data of the vehicle during the vehicle trip from sensors associated with the vehicle (an event module monitoring user activities to detect the occurrence of an event … related to driving activates such as number of breaks or accelerations, and  the input module 30 receives real-time or near real time data for user activities via computing devices equipped with sensors receiving row data, i.e., data related to driving, such as distance travelled, vehicle, type, fuel type and the likes) (see [0075]-[0078]),;
analyzing, by the computing device, operating parameters (the input module connected directly with sensor devices associated with the user, such as thermostats, pedometers, accelerometers and the like to receive activity data from the driver) (see [0094], (raw data used to compute emission values) (see [0109]-[0112])
determining, by the computing device, an amount of total carbon emission of the vehicle
during vehicle trip based at least in part upon the driving behavior of the user during the vehicle trip and the vehicle information (the factor data module manages factor data associating each factor with at least one source, location, valid start date and valid end date, …) (see [0068]-[0070]) provide numerical value for use for calculating the emission values associated with events, user activity…by monitoring them directly as they are emitted, in real time monitoring or by estimating the rate at which a pollution is released into the atmosphere as a result of the activity) (see [0119]-[0130].
and
calculating, by the computing device, an amount of carbon offset based at least in part
upon the amount of total carbon emission (calculating an offset value indicating the number of carbon credits, emission reduction etc.) (see abstract, [0025], [0070], [0245]-[251]); 
Dembo teaches planting trees to offset the emission (see [0074]-[0076], [0089], [0251]). Dembo failed to explicitly teaches calculating the number of three corresponding to the amount of carbon offset. However, Jenkins teaches measuring emission from vehicles and can be correlated to driving patterns and distances driven by particular vehicle, that is known in the art what typical vehicle emits based upon an average driving distance. Jenkins further teaches factors to consider in determining the total amount of carbon dioxide emitted tin to the atmosphere by an automobile such as the size, estimated miles-per-gallon, type of the automobile, type of fuel, driving patterns, once the calculation is made the number of trees needed to absorb or mitigate the emission can be determined along with the full cost of planting and maintenance (see fig. 7, [0022]-[0029]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to calculate the number of trees to be planted in Dembo, as in Jenkins, in order to absorb or mitigate the emissions by planting the number of trees.  
	Claims 25, 36:
	Dembo/Jenkins teaches wherein the amount of carbon offset corresponds to an amount of cost needed to recapture the amount of total carbon emission by planting the one or more trees (see [0074], [0091], [0251], Jenkins (calculating full cost to plant and maintain)(see fig. 1, [0025-]-[0029]).
Claims 26, 37, 47:
Dembo teach wherein the operating data include mindful driving data; 
analyzing, by the computing device, the mindful driving data (to determine the driving
behavior of the user, the driving behavior including a level of mindful driving of the user) (driving activities to encourage safe driving, not passing a threshold number of breaks or accelerations… );
determining, by the computing device, a level of carbon offset based at least in part upon
the level of mindful driving of the user; and
providing, by the computing device, the amount of carbon offset based at least in part
upon the level of carbon offset and the amount of total carbon emission (see [0074]-[0078]).
Claims 27, 38, 48:
Dembo teaches wherein the analyzing, by the computing device, the mindful driving data to determine the driving behavior of the user includes: 
providing the mindful driving data; processing information associated with the mindful driving data; and determining the level of mindful driving of the user based at least in part upon the mindful driving data (driving activities including breaks or acceleration or driving less) (see [0076]-[0078], [0094]-[0104]). 
Claims 28, 39:
Dembo teaches determining, by the computing device, a level of insurance discount based at least in part upon the level of mindful driving of the user; and generating, by the computing device, an adjustment to an insurance premium for the user based at least in part upon the level of insurance discount and an amount of insurance premium (see [0078]).
Claims 29, 40:
Dembo teaches determining, by the computing device, an insurance marketing offer, an eligibility qualification, or a quote amount based at least in part upon the level of mindful driving of the user (see [0003], [0067], [0078]).

The claimed language “to determine a driving behavior” and “to determine the driving behavior of the user”  is just intended purpose of the step of analyzing and would be given a patentable weight, since there is no additional step claimed beside the step of analyzing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 41, 42, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dembo in view of Jenkins and further in view of Official Notice 
Claims 30, 41, 42, 49:
Dembo teaches a level of carbon offset, and providing amount of carbon offset (reward of incentive used to encourage a user to reduce the amount of emissions they produce, such as number of carbon credits, emission reductions required to offset the emission) for the mindful driver and calculating the total amount or cost to recapture or offset the emission (calculating an offset value for the incentive where the offset value indicates the number of carbon credit) (see [0070], [0087], [0088]). However, failed to explicitly teach represents a percentage value of carbon offset and wherein determining the amount of carbon offset to be equal to an amount of cost needed to completely recapture the amount of total carbon emission multiplied by the percentage value of carbon offset. Official notice is taken that it is old and well known in the art of marketing or incentive to provide reward based on percentage. One would be motivated to provide a percentage of offset as a reward amount based on the driver’s credit score (level of achievement) in order to encourage drivers to improve their activity so they can earn more reward. 
Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered and addressed above.
Regarding the rejection under 101, Applicant asserts that the claims are directed to a technical solution for solving technical problem of accurately determining carbon offsets associated with specific trips of the vehicle. However, the claimed invention is related to collecting mindful driving data from sensors associated with the vehicle (such as accelerometers, gyroscopes, magnetometers, location sensors etc., and also gas consumption and other factors) and the collected data is analyzed. Further, the claimed invention determines carbon offset reward based on the collected data or to plant trees to offset carbon emissions. Any individual can analyze the collected data to determine or calculate any offset or reward. The claimed invention applies a general-purpose computer to collected data from general-purpose sensors, analysis the collected data to calculate reward or trees to plant. Collecting data from sensors, analyzing data and performing calculation are simple functions performed by any general-purpose computer, therefore the claimed method does not improve computer technology or improve another technology. If there is any improvement recited by the claims concerns improvement in the process of determining the number of trees to plant to offset the carbon emission by a business or entity. The method has not other meaningful limitations and thus merely recites instruction to execute the recited judicial exception on a computer, which is used merely as a tool. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Laberteaux et al. (US 2018/0285885 A1) teaches incentivizing green driving. 
Raini et al. (US 2017/032244 A1) teaches determining driver performance, scoring the driver based on driving performance and calculating reward the score. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688